Clyde Harvey, petitioner, made a motion for leave to file a petition for writ of error coram nobis in the Circuit Court of Leake County, under Miss. Code 1942, Rec., section 1992.5. It avers that he was charged in a justice of the peace court with the possession of intoxicating liquor, arrested, and after release on bail, was found guilty and sentenced, in his absence. He claims several violations of his constitutional rights. Petitioner also asks for bail pending a hearing on coram nobis.
 Since this Court has not affirmed the conviction, the motion does not lie under section 1992.5. In re Petition of Essie Lee Broom, No. 43,370, decided October 12, 1964, 251 Miss. 25, 168 So. 2d 44.
Motion of State to dismiss motions for coram nobis and bail sustained.
All Justices concur.